Title: Fernagus De Gelone to Thomas Jefferson, 31 May 1817
From: Gelone, J. Louis Fernagus De
To: Jefferson, Thomas


          
             Sir
            New York
31rst May 1817.
          
          I was establishing a dépôt for foreign Books in Philadelphia when your letter came to my hands. I Sent you then according to your directions the 1rst and Second volumes of Cormon’s french and spanish Dictionary by mail, in two different days. the  Architecture of Vitruvius had been Sold.
          
          To day I direct to Messrs Gibson & Jefferson, a copy of Théâtre d’Aristophane, 4 vol. in 8vo by one of the trading Sloops playing from New York to Richmond.
          Your bill then Stands thus:
          
            
               
              Géometrie d’Euclide, par Peyrard. 1. 8vo
              2.
              50
            
            
              
              Cormon, Dictionnaire français & Espagnol. 2. 8vo
              4 
              87½
            
            
              
              Théâtre d’Aristophane. 4. 8vo
              7.
              00
            
            
              
              
              $14.
              37½
            
          
          
            I am most respectfully Sir Your most humble obedt Servant
            J Louis Fernagus De Gelone
          
        